In a negligence action to recover damages for personal injuries, etc., plaintiff appeals from an order of the Supreme Court, Nassau County, entered October 27, 1976, which (1) granted the motion for summary judgment made by defendant-respondent and (2) denied his cross motion for leave to file a late notice of claim. Order affirmed, without costs or disbursements (see Matter of Pauletti v Freeport Union Free School Dist, 59 AD2d 556). Damiani, J. P., and Shapiro, J., concur. Mollen and O’Connor, JJ., concur in the result on constraint of Matter of Pauletti v Freeport Union Free School Dist (59 AD2d 556).